Motion Granted; Affirmed and Memorandum Opinion filed March 21, 2013.




                                       In The


                     Fourteenth Court of Appeals

                               NO. 14-12-00526-CR



                LEONARDO MARTINEZ LOZANO, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 228th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1277258


                     MEMORANDUM OPINION
      Appellant entered a plea of guilty, without an agreed recommendation on
punishment, to aggravated robbery with the use or exhibition of a deadly weapon.
On April 23, 2012, the trial court found appellant guilty and sentenced him to
confinement for five years in the Institutional Division of the Texas Department of
Criminal Justice. Appellant filed a timely notice of appeal.
         Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

         A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant has filed a pro se
brief.

         We have carefully reviewed the record, counsel’s brief, and appellant’s pro
se brief. We agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

         Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2